Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/22/2022 has been entered. Claims 6 and 10 are canceled. Claims 1-5 and 7-9 remain pending in the application.  
Response to Arguments
Applicant’s newly presented amendments to the claims overcomes the prior art of record. However, up on further consideration a new ground of rejection is made in view of  Toji (US 6, 050, 090).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (US 5,074, 194) hereinafter Hirata in view of Toji (US 6, 050,090).
Regarding Claim 1 Hirata teaches (Fig 1-4) an operation control device (Fig 1-2) for a working vehicle which includes a hydraulic working device (Fig 1-4), comprising: a hydraulic actuator (11-16) to drive the hydraulic working device (Fig 1-4); a hydraulic pump (10) that sends out operating oil necessary for driving the hydraulic actuator (11-16); a pump controller (23) to control supplying  an amount of oil  sent out from the hydraulic pump (10); an operating oil supply control valve (1-6) that controls an operating oil sent out from the hydraulic pump (10) to the hydraulic actuator (11-16); an operating device (31) to be manually operated to make the hydraulic actuator (11-16) work so as to drive the hydraulic working device and to output an operation output signal corresponding to manual operation (see Fig 1) of the operation device (Fig 1); and a working gain setting device (36a) that sets a gain of working speed of the hydraulic actuator (11-16) corresponding to the operation of the operating device (31), wherein the operating oil supply control valve (1-6) controls operating oil supply to the hydraulic actuator (11-16) based on the operation output signal from the operating device (31) and the working speed gain set by the working gain setting device (36a) (See Fig 4, Col.9, lns.53-64). 
Hirata is silent regarding the pump controller controlling the amount of oil sent out from the hydraulic pump based on the operation output signal from the operating device and the working speed gain set by the working gain setting device.
However, Toji teaches a hydraulic circuit comprising a pump (8, 9) having a pump controller (42, 38) supplying fluid to hydraulic actuators (5,6) via valves (17, 22) (Fig 2). Toji further teaches the pump controller (42, 38) controls the amount of oil sent out from the hydraulic pump (8, 9) based on the operation output signal from an operating device (10, 12) as sensed by pressure sensor (36, 37) and a working speed gain set by a working gain setting device (39) (Fig 2, Col. 14, lns.16-52). Doing so allows precise control of hydraulic fluid supplied by hydraulic pump and thereby improve efficiency by reducing wasted hydraulic fluid.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hirata to include the teachings of Toji by forming a control arrangement that allows the pump controller to control the amount of oil sent out from the hydraulic pump based on the operation output signal from the operating device and the working speed gain set by the working gain setting device. Doing so allows precise control of hydraulic fluid supplied by hydraulic pump and thereby improve efficiency by reducing wasted hydraulic fluid.
Regarding Claim 2 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve (1-6) controls operating oil supply from the hydraulic pump (10) to the hydraulic actuator (11-16) such that the working speed of the hydraulic actuator (11-16) is a gain corrected working speed obtained by coupling the working speed gain to a basic working speed of the hydraulic actuator (11-16)obtained when controlling operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11-16)based on the operation output signal (Col.9, lns.53-64).
Regarding Claim 3 Hirata as modified above teaches (Fig 1-3) wherein the operating oil supply control valve (1-6) controls operating oil supply from the pump (10) to the hydraulic actuator (11-16) based on a corrected operation output signal obtained by multiplying the operation output signal by the working speed gain which are from o to 1 (see Col.9, lns. 53-64).
Regarding Claim 4 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve (1-6) comprises a flow rate control valve (1-6) that performs switching supply/discharge to the hydraulic actuator (11-16) of, switching a supply direction of, and flow rate control of operating oil sent out from the operating oil supply source, and wherein by controlling the opening degree of the flow rate control valve, the operating oil supply control device (1-6) controls operating oil supply from the pump (10) to the hydraulic actuator (11, 16) (See Col.9, lns.53-64).
Regarding Claim 5 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve(1-6) comprises a valve working device (solenoid see Fig 1) that works to make the flow rate control valve (1-6) work, and wherein by controlling operation of the valve working device (solenoid), the operating oil supply control device (1-6) controls the opening degree of the flow rate control valve (1-6) (see Fig 1).
Regarding Claim 9 Hirata teaches (Fig 1-3) wherein the pump (10) is a variable-capacity-type hydraulic pump (10) and an engine (col.4, lns.30) to drive the hydraulic pump (10), and wherein by controlling the capacity of the variable-capacity-type hydraulic pump, the operating oil supply control valve (1-6) controls the amount of oil sent out from the hydraulic pump (10) (Fig 1).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Toji as applied to claim 1 above and further in view of  Yoshimatsu (US 2005/0001567 A1) hereinafter Yoshi.
Regarding Claim 7 Hirata teaches (Fig 1-3) wherein the operating oil supply control valve(1-6) controls the amount of operating oil sent out from the hydraulic pump (10) (Fig 1). Hirata discloses a variable displacement pump driven by an engine to supply hydraulic power to the actuators (see Fig 1) and fluid output being controlled by swash plate of the variable displacement pump. As such, Hirata silent on an electric motor driving a fixed displacement hydraulic pump, and wherein by controlling the rotational speed  of the electric motor controls fluid output from the fixed displacement pump.
However, Yoshi teaches a hydraulic system having a fixed displacement pump (15) driven by an electric motor (13) wherein by controlling the rotational frequency (which in other words means controlling the speed) of the electric motor (13) controls fluid output supplying fluid to hydraulic actuators (see Fig 2). Yoshi further teaches the electric motor (13) has a battery (12) that supplies and receives power allowing the saving of energy (par.0035-0036).
Therefore, it would have been obvious to one of ordinary skill in art to have further modified Hirata to include the teachings of Yoshi by forming the pump as a fixed displacement type pump that is driven an electric motor that includes a battery to thereby allow selective saving of energy. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745                                                                                                                                                                                         

































Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al (US 5,074, 194) hereinafter Hirata.
Regarding Claim 1 Hirata teaches (Fig 1-4) an operation control device (Fig 1-2) for a working vehicle which includes a hydraulic working device (Fig 1-4), comprising: a hydraulic actuator (11-16) to drive the hydraulic working device (Fig 1-4); operating oil supply source (10) that sends out operating oil necessary for driving the hydraulic actuator (11-16); an operating oil supply control device (1-6) that performs control to supply operating oil sent out from the operating oil supply source (10) to the hydraulic actuator (11-16); an operating device (31) to be operated to make the hydraulic actuator (11-16)work so as to drive the hydraulic working device and to output an operation output signal corresponding to this operation (see Fig 1); and a working gain setting device (36a)that sets a gain of working speed of the hydraulic actuator (11-16)corresponding to the operation of the operating device (31), wherein the operating oil supply control device (1-6) controls operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11-16) based on the operation output signal from the operating device (31) and the working speed gain set by the working gain setting device (36a) (See Fig 4, Col.9, lns.53-64).
Regarding Claim 2 Hirata teaches (Fig 1-3) wherein the operating oil supply control device (1-6) controls operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11-16)such that the working speed of the hydraulic actuator (11-16)is a gain corrected working speed obtained by coupling the working speed gain to a basic working speed of the hydraulic actuator (11-16)obtained when controlling operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11-16)based on the operation output signal (Col.9, lns.53-64).
Regarding Claim 3 Hirata teaches (Fig 1-3) wherein the operating oil supply control device (1-6) controls operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11-16) based on a corrected operation output signal obtained by multiplying the operation output signal by the working speed gain which are from o to 1 (see Col.9, lns. 53-64).
Regarding Claim 4 Hirata teaches (Fig 1-3) wherein the operating oil supply control device (1-6) comprises a flow rate control valve (1-6) that performs switching supply/discharge to the hydraulic actuator (11-16) of, switching a supply direction of, and flow rate control of operating oil sent out from the operating oil supply source, and wherein by controlling the opening degree of the flow rate control valve, the operating oil supply control device (1-6) controls operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11, 16) (See Col.9, lns.53-64).
Regarding Claim 5 Hirata teaches (Fig 1-3) wherein the operating oil supply control device (1-6) comprises a valve working device (solenoid see Fig 1) that works to make the flow rate control valve (1-6) work, and wherein by controlling operation of the valve working device (solenoid), the operating oil supply control device (1-6) controls the opening degree of the control valve (1-6) (see Fig 1).
Regarding Claim 6 Hirata teaches (Fig 1-3) wherein the operating oil supply control device (1-6) comprises a switching control valve (1-6) that performs switching supply/discharge to the hydraulic actuator (11-16) of and switching a supply direction of operating oil sent out from the operating oil supply source (10), and wherein by performing operation control of the switching control valve (1-6) and controlling the amount of operating oil sent out from the operating oil supply source (10), the operating oil supply control device (1-6) controls operating oil supply from the operating oil supply source (10) to the hydraulic actuator (11-1) (Fig 1).
Regarding Claim 9 Hirata teaches (Fig 1-3) wherein the operating oil supply source (10) is a variable-capacity-type hydraulic pump (10) and an engine (col.4, lns.30) to drive the hydraulic pump (10), and wherein by controlling the capacity of the variable-capacity-type hydraulic pump, the operating oil supply control device (1-6) controls the amount of oil sent out from the hydraulic pump (10) (Fig 1).
Regarding Claim 10 Hirata teaches (Fig 1-3) a working speed gain setting operating device (51) that is operated to set the working speed gain and outputs a signal for setting the working speed gain according to that operation to the working gain setting device (36A) (see Fig 4, Col.9, lns. 53-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Yoshimatsu (US 2005/0001567 A1) hereinafter Yoshi.
Regarding Claim 7 Hirata teaches (Fig 1-3) wherein the operating oil supply source (10) being a hydraulic pump (10) and the operating oil supply control device (1-6) controls the amount of operating oil sent out from the hydraulic pump (10) (Fig 1). Hirata discloses a variable displacement pump driven by an engine to supply hydraulic power to the actuators (see Fig 1) and fluid output being controlled by swash plate of the variable displacement pump. As such, Hirata silent on an electric motor driving a fixed displacement hydraulic pump, and wherein by controlling the rotational frequency of the electric motor controls fluid output from the fixed displacement pump.
However, Yoshi teaches a hydraulic system having a fixed displacement pump (15) driven by an electric motor (13) wherein by controlling the rotational frequency of the electric motor (13) controls fluid output supplying fluid to hydraulic actuators (see Fig 2). Yoshi further teaches the electric motor (13) has a battery (12) that supplies and receives power allowing the saving of energy (par.0035-0036).
Therefore, it would have been obvious to one of ordinary skill in art to have modified Hirata to include the teachings of Yoshi by forming the pump as a fixed displacement type pump that is driven an electric motor that includes a battery to thereby allow selective saving of energy. 
Conclusion